      Case 1:19-cv-00021-VSB-BCM Document 345 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     2/17/2021
DISH NETWORK L.L.C., et al.,
            Plaintiffs,
                                                   19-CV-0021 (VSB) (BCM)
-against-
                                                   ORDER
ASIA TV USA LTD., et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during the February 17, 2021 status conference, it is
hereby ORDERED that the parties' discovery deadlines are extended as follows:

       1. Fact Discovery. All remaining fact discovery, including depositions, shall be
          completed by June 14, 2021.

       2. Substantial Completion of Pending Written Discovery. The parties shall substantially
          complete their responses to all currently pending written discovery requests,
          including production of documents and substantive answers to interrogatories and
          RFAs, no later than March 17, 2021, with the exception of the pending RFAs served
          by defendants on plaintiffs, which plaintiffs shall respond to no later than April 12,
          2021.

       3. Expert Discovery. All expert discovery, including disclosures, reports, production of
          underlying documents, and depositions shall be completed by July 14, 2021

       4. Status Conference. Judge Moses will conduct a telephonic status conference on April
          6, 2021 at 12:00 noon. At that time, the parties shall dial (888) 557-8511 and enter
          the access code 7746387. In advance of the conference, the parties shall file a joint
          status letter no later than March 30, 2021, updating the Court on the progress of
          discovery.

      No further extensions of the parties' discovery deadlines will be granted absent
compelling circumstances.

Dated: New York, New York
       February 17, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
